Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on October 09, 2018. 
This action is in response to amendments and remarks filed on 03/08/2022. In the current amendments. Claims 1-20 are pending and have been examined. 
In response to amendments and remarks filed on 03/08/2022, objection to specification, the 35 U.S.C. 102(a), the 35 U.S.C. 102(b) and  the 35 U.S.C. 103 rejection made in previous Office Action have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to A computer-implemented method of managing cycles in graphs for a computer device. None of the prior art, either alone or in combination, teaches the following limitations: 
…..detecting a compound operation including a first tensor, the compound operation resulting from the source code represented in a first graph structure; 
creating an instance of a proxy class to store a pointer to a proxy instance of the first tensor based on a determination that the first tensor is linked to other tensors as part of the compound operation that causes a cyclic portion of the first graph structure, wherein tensor parameters are stored in the proxy instance of the first tensor, and pointers to the tensor parameters are stored in the instance of the proxy class; and 

Independent claim 11 is directed to A computer device.  None of the prior art, either alone or in combination, teaches the following limitations:
…..parse and process the source code representation to create a graph structure for use in execution of the neural network program; 
create an instance of a proxy class to store a pointer to a first proxy instance of a first tensor; 
detect, in the source code representation, a compound operation including the first tensor, the compound operation in the source code representation modeled in the graph structure as a cycle in the graph structure; 
in response to detecting the compound operation:  
provide a second proxy instance of the first tensor, and 
modify the instance of the proxy class to store a pointer to [[a]]the second proxy instance of the first tensor; and 
use the instance of the proxy class to facilitate implementation of a level of indirection to replace the cycle in the graph structure with an acyclic portion to create an acyclic graph structure, wherein the acyclic graph structure indicates assignment of a result of the compound operation to the second proxy instance of the first tensor.  
Independent claim 17 is directed to  A non-transitory computer readable medium comprising instructions that when executed by one or more hardware processors cause the one or more hardware processors to. None of the prior art, either alone or in combination, teaches the following limitations: 
……detect, in the source code representation, a compound operation including a first tensor, the compound operation in the source code representation modeled in the graph structure as a cycle in the graph structure; 
in response to detecting the compound operation:
provide a second proxy instance of the first tensor, and 
modify the instance of the proxy class to store a pointer to the second proxy instance of the first tensor; and 
use the instance of the proxy class to facilitate implementation of a level of indirection to replace the cycle in the graph structure with an acyclic portion to create an acyclic graph structure, wherein the acyclic graph structure indicates assignment of a result of the compound operation to the second proxy instance of the first tensor.  
The closets prior arts of record are the following: 
Misale et al. “PiCo: A Domain-Specific Language for Data Analytics Pipelines” teach using node representation of the acyclic graph.
Demetriou et al. (US 20070294671 A1)  teach multi-dimensional array with acyclic graph structure. 
Trivedi et al. (“SHARPE at the Age of Twenty Two”)
Herreshoff (US 20180129967 A1) teach create graph structure using neural network.
Ward (“Computing and applying variable-resolution data for bidirectional scattering distribution functions.”) teach storing tensor using the proxy. 
Rathgeber (“Productive and Efficient Computational Science Through Domain-specific Abstractions”) teach matching the position of the tensor with the direction. 
However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 11 and 17 which includes the features recited above. Therefore, the present claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOKESHA G PATEL whose telephone number is (571)272-6267. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOKESHA G PATEL/
Examiner, Art Unit 2125          

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125